DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Liz Shipsides on 3/23/22.
The application has been amended as follows: 
1. (currently amended) A percussive massage device, comprising a massage head, a base and a motor, and the massage head is fixedly connected to the base, and further comprising an eccentric wheel, an eccentric bracket, a movable member and an elastically deformable guider; the base, the guider and the movable member are arranged from the front to the rear in sequence and are fixedly connected; the movable member is provided with a supporting shaft, the motor, the eccentric wheel and the eccentric bracket are linked and arranged in sequence, the eccentric bracket is provided with a first mounting hole at a front end, the supporting shaft penetrates into the first mounting hole through a first bearing; the eccentric bracket is rotatably connected with the supporting shaft of the movable member through the first bearing, the eccentric wheel is driven by the motor to drive the eccentric bracket, so that the movable member is moved in 
2. (previously presented) The percussive massage device according to claim 1, wherein the guider comprises a guide ring and a mounting ring provided from front to back, the guide ring and the mounting ring are concentric circles, and a plurality of elastically deformable elastic ribs are provided between the guide ring and the mounting ring.  
a curved rib.  
4. (previously presented) The percussive massage device according to claim 2, wherein the material of the guider is a thermoplastic polyester elastomer.  
5. (currently amended) The percussive massage device according to claim 2, further comprising a fixing sleeve tube, and a baffle plate is provided at an inner rear end of the fixing sleeve tube; 
the movable member is provided with a connecting shaft that penetrates through a center of the guider and penetrates into the rear end of the fixing sleeve tube; 
a rear end of the base is a closed end, and an interior of the rear end of the base is a hollow structure; the rear end of the base is inserted into the fixing sleeve tube, a fastener penetrates through the closed end of the base, the baffle plate of the fixing sleeve tube, and the connecting shaft from the front to the rear, to achieve a fixed connection of the base, the fixing sleeve tube and the connecting shaft.  
6. (previously presented) The percussive massage device according to claim 5, wherein the movable member further comprises a shading plate and a bottom plate, the supporting shaft is erected at one end of the 6bottom plate, and the shading plate is integrally connected between the other end of the bottom plate and the connecting shaft, the shading plate abuts and covers a rear end surface of the mounting ring.  
7. (previously presented) The percussive massage device according to claim 1, wherein a rear end of the eccentric bracket is provided with a second mounting hole, and the eccentric wheel penetrates into the second mounting hole through a second bearing; the motor drives the eccentric wheel at a rotation setting.  
8. (currently amended) The percussive massage device according to claim 1, further comprising a head cover, a rubber guide ring, a rubber press ring, and a housing; a front end surface of the head cover is an open structure, a folded edge is provided at the open structure of the 

9. (previously presented) The percussive massage device according to claim 8, wherein an outer wall of the front portion of the base expands outward to form a protruding ring, and a front end surface of the rubber guide ring is snapped on the protruding ring.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not explicitly disclose the specific structure and function as claimed in claim 1. Such that a percussive massage device, comprising an eccentric wheel, an eccentric bracket, a movable member and an elastically deformable guider; the movable member is provided with a supporting shaft, the motor, the eccentric wheel and the eccentric bracket are linked and arranged in sequence, the eccentric bracket is provided with a first mounting hole at the front end, the supporting shaft penetrates into the first mounting hole through a first bearing; the eccentric bracket is rotatably connected with the supporting shaft of the movable member through the first bearing, the eccentric wheel is driven by the motor to driven by the eccentric bracket, so that the movable member is moved in the front and back directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Williams (11253423), Dai (2021/0128402), Cheng (2020/0276079), Marton (10993874), Qu (2019/0365598), Chuang (2019/0159961), and Tsai (2010/0137907) are cited to show additional percussive massage devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785